J-S31021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    COREY TAYLOR                               :
                                               :
                      Appellant                :           No. 603 EDA 2021

               Appeal from the PCRA Order Entered March 22, 2021
               In the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-0008064-2014


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                  FILED DECEMBER 8, 2021

        Appellant, Corey Taylor, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

During the summer of 2012, Appellant was in a relationship with the mother

of B.A. [“Victim”].     Victim, who was 11 years old at the time, attended a

cookout at Appellant’s father’s house.             After the cookout, Appellant drove

Victim, her siblings, and Appellant’s children to his home.             After all the

children had fallen asleep, Appellant awakened Victim, took her to a


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S31021-21


separate bedroom, and raped her.             Appellant gave Victim money and

threatened to kill her if she told anyone.

         On March 26, 2014, when [Victim] was 14 years old, she
         disclosed the abuse to Tiffanie Brown, the assistant
         preschool teacher at the Younger Days Daycare Center
         (“Younger Days”) in Philadelphia, where [Victim] attended
         an afterschool program. On March 31, 2014, Ms. Brown
         and the director of Younger Days met with [Victim]’s
         mother to inform her of the allegations. The police were
         also notified at this time.

         [Appellant]’s first jury trial, conducted in August of 2016,
         ended in a mistrial when the jury was unable to reach a
         verdict. His second jury trial began on December 6, 2016.

                                  *    *      *

         On December 12, 2016, during jury deliberations, the
         jurors submitted the following question to [the trial court]:
         “Number 2, [Appellant’s] previous convictions were
         mentioned. Does he have prior arrest for sex crimes? Is
         he [a] registered sex offender?” The parties agreed there
         was no mention of [Appellant]’s prior convictions at trial,
         although [the trial court] noted there was testimony that
         [Appellant] “went away.” [The trial court] then asked trial
         counsel how she would like to respond to the jury’s
         question. Trial counsel requested the following: “There
         was no mention of previous convictions at trial.”           In
         response to the jurors’ question, [the trial court] instructed
         the jury that there was no mention of previous convictions.

                                  *    *      *

         On December 13, 2016, the jury found [Appellant] guilty
         of rape of a child, unlawful contact with a minor, and
         corruption of minors.1

            1 18 Pa.C.S. §§ 3121(c), 6318(a)(1), 6301(a)(1)(i),
            respectively.

         On June 23, 2017, [the trial court] sentenced [Appellant]
         to an aggregate term of 16 to 32 years of incarceration.2

                                      -2-
J-S31021-21


        [Appellant] timely appealed to [this Court] on July 6,
        2017.     On December 9, 2019, [this Court] affirmed
        [Appellant]’s judgment of sentence. On January 6, 2020,
        [Appellant] filed a petition for allowance of appeal with the
        Pennsylvania Supreme Court. [Appellant] discontinued his
        petition for allowance of appeal on February 4, 2020.

           2 [Appellant] was sentenced to two concurrent terms
           of 16 to 32 years of incarceration for unlawful
           contact with a minor and rape of a child, as well as a
           concurrent term of two to four years of incarceration
           for corruption of minors.

        On April 10, 2020, [Appellant] filed a pro se [PCRA
        petition]. On July 1, 2020, court appointed counsel …
        entered his appearance on behalf of [Appellant] and filed
        an amended petition on August 30, 2020….

        Acknowledging the sentence of 16 to 32 years on the
        unlawful contact charge exceeded the statutory maximum,
        [the PCRA court] conducted a resentencing hearing on
        March 22, 2021.       [Appellant] was resentenced to a
        concurrent term of five to ten years of incarceration on the
        unlawful contact charge. [Appellant]’s aggregate sentence
        remained 16 to 32 years of incarceration. [The PCRA
        court] formally dismissed [Appellant]’s remaining PCRA
        claims.

        That same day, [Appellant] appealed to the Superior
        Court.     On March 30, 2021, this [c]ourt ordered
        [Appellant] to file a concise statement of errors complained
        of on appeal pursuant to Pa.R.A.P. 1925(b) within twenty-
        one days. Counsel filed a [Rule] 1925(b) statement on
        behalf of [Appellant] that same day.

(PCRA Court Opinion, filed April 29, 2021, at 2-5) (internal record citations

and some footnotes omitted).

     Appellant raises two issues for our review:

        Did the PCRA court err in dismissing Appellant’s PCRA
        Petition because trial counsel was ineffective for waiving



                                    -3-
J-S31021-21


         Appellant’s presence and/or not objecting to Appellant not
         being present at a vital juncture of his trial?

         Did the PCRA court err in dismissing Appellant’s PCRA
         Petition because trial counsel was ineffective for not
         requesting a jury interrogatory and/or a mistrial because
         the jury knew of Appellant’s prior criminal convictions?

(Appellant’s Brief at 4).

       Our standard of review of the denial of a PCRA petition is limited to

examining    whether        the   evidence    of   record    supports    the     court’s

determination    and    whether      its     decision   is   free   of   legal    error.

Commonwealth v. Conway, 14 A.3d 101 (Pa.Super. 2011), appeal denied,

612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference to the

findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal

denied, 593 Pa. 754, 932 A.2d 74 (2007).                We do not give the same

deference, however, to the court’s legal conclusions.           Commonwealth v.

Ford, 44 A.3d 1190 (Pa.Super. 2012).

       Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is

required to demonstrate: (1) the underlying claim is of arguable merit; (2)

counsel had no reasonable strategic basis for his action or inaction; and, (3)

but for the errors and omissions of counsel, there is a reasonable probability

that   the   outcome   of     the   proceedings     would    have    been      different.

Commonwealth v. Kimball, 555 Pa. 299, 724 A.2d 326 (1999).                          The

                                           -4-
J-S31021-21


failure to satisfy any prong of the test for ineffectiveness will cause the claim

to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

      “A finding that a chosen strategy lacked a reasonable basis is not

warranted unless it can be concluded that an alternative not chosen offered

a potential for success substantially greater than the course actually

pursued.” Commonwealth v. Howard, 553 Pa. 266, 274, 719 A.2d 233,

237 (1998).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse
         effect on the outcome of the proceedings. The [appellant]
         must show that there is a reasonable probability that, but
         for counsel’s unprofessional errors, the result of the
         proceeding would have been different.         A reasonable
         probability is a probability sufficient to undermine
         confidence in the outcome. In [Kimball, supra], we held
         that a “criminal [appellant] alleging prejudice must show

                                      -5-
J-S31021-21


         that counsel’s errors were so serious as to deprive the
         defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (some internal citations and quotation marks omitted).

      In his first issue on appeal, Appellant claims that he had a right to be

present when the trial court addressed the jury’s question regarding prior

convictions.     Appellant    contends   that   “the   U.S.    Constitution,   the

Pennsylvania Constitution and the Pennsylvania Rules of Civil Procedure all

guarantee the right of an accused to be present in the courtroom at every

stage of a criminal trial.”   (Appellant’s Brief at 10). Appellant argues that

“[j]ury questions are a critical stage of a trial because they are usually few

and they are important in assessing the jury’s deliberations on crucial issues

in formulating a verdict.” (Id. at 11). Appellant maintains that trial counsel

waived his right to be present by failing to object without any reasonable

strategic basis, and Appellant suffered prejudice as a result.          Appellant

concludes that trial counsel’s waiver of his presence amounts to ineffective

assistance, and this Court must grant relief. We disagree.

      “A defendant’s right to be present at his or her trial is grounded in the

Confrontation Clause of the Sixth Amendment and in the Due Process

Clauses of the Fifth and Fourteenth Amendments.”              Commonwealth v.

Hunsberger, 619 Pa. 53, 61-62, 58 A.3d 32, 37 (2012).                In addition,

“Article I, [Section] 9 of the Pennsylvania Constitution and Pennsylvania Rule

of Criminal Procedure 602 guarantee the right of an accused to be present in

                                      -6-
J-S31021-21


the courtroom at every stage of a criminal trial.” (Id. at 63, 58 A.3d at 38)

(internal citations omitted). However, this right is not absolute. Id.

         A defendant has a due process right to be present in his
         own person whenever his presence has a relation,
         reasonably substantial, to the fullness of his opportunity to
         defend against the charge. Accordingly, the defendant is
         guaranteed the right to be present at any stage of the
         criminal proceeding that is critical to its outcome if his
         presence would contribute to the fairness of the procedure.

Commonwealth v. Tharp, 627 Pa. 673, 717, 101 A.3d 736, 762 (2014)

(internal quotation marks and citations omitted).

      Instantly, Appellant was not present during a conversation between

the trial court and counsel regarding the appropriate response to a jury

question.   Appellant’s trial counsel was present, however, and actively

represented his interests. Contrary to Appellant’s assertions, prior holdings

of our Supreme Court demonstrate that these types of discussions between

the trial court and counsel are not critical stages of trial. See Tharp, supra

(holding that conference where Commonwealth and trial counsel questioned

jurors about off-the-record comment they overheard was not critical stage of

trial); Commonwealth v. Proctor, 526 Pa. 246, 585 A.2d 454 (1991)

(rejecting appellant’s claim that trial counsel was ineffective for failing to

object when trial court questioned juror on telephone in chambers with trial

counsel present, but without appellant being present).         Based on this

caselaw, the PCRA court found that any proffered objection to Appellant’s

absence during this discussion between the trial judge and counsel would

have failed.    Accordingly, the PCRA court concluded that Appellant’s


                                     -7-
J-S31021-21



ineffectiveness claim lacked arguable merit, and we find no error in the

court’s analysis. See Conway, supra. Because there is no arguable merit

to his claim, Appellant is not entitled to relief on his first ineffectiveness

claim. See Williams, supra.

     In his second issue on appeal, Appellant claims that the jury knew of

Appellant’s prior convictions.    Given the jury’s specific mention of prior

convictions, Appellant reasons that the jury clearly “knew more than could

possibly have been gleaned from reference at trial that Appellant ‘went

away.’”   (Appellant’s Brief at 16).   Appellant contends that trial counsel’s

response to the question was wholly inadequate and “a mistrial should have

been requested because the questions from the jury clearly point toward

independent research on the part of a juror or jurors.” Id. Appellant argues

that a request for mistrial would have been meritorious and trial counsel’s

failure to do so had no reasonable strategic basis. Further, Appellant asserts

that “there is nothing more prejudicial than evidence of prior criminality.”

(Id. at 17).    Appellant concludes that trial counsel’s failure to request a

mistrial amounted to ineffective assistance of counsel. We disagree.

     This Court has explained:

          In criminal trials, declaration of a mistrial serves to
          eliminate the negative effect wrought upon a defendant
          when prejudicial elements are injected into the case or
          otherwise discovered at trial.… Accordingly, the trial court
          is vested with discretion to grant a mistrial whenever the
          alleged prejudicial event may reasonably be said to
          deprive the defendant of a fair and impartial trial. In
          making its determination, the court must discern whether


                                       -8-
J-S31021-21


          misconduct or prejudicial error actually occurred, and if so,
          ... assess the degree of any resulting prejudice.

Commonwealth v. Tucker, 143 A.3d 955, 961 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017).         This Court has previously held

that a mistrial is not required when there is a “singular, passing reference to

prior criminal activity” at trial. Commonwealth v. Parker, 957 A.2d 311,

319 (Pa.Super. 2008).            Furthermore, when past criminal behavior is

referenced at trial, “the nature of the reference and whether the remark was

intentionally elicited by the Commonwealth” are relevant considerations

when determining whether a mistrial is warranted.          Commonwealth v.

Kerrigan, 920 A.2d 190, 199 (Pa.Super. 2007).

       Instantly, the trial court and all counsel agreed that there was no

mention of prior convictions at trial other than a passing reference during

testimony that Appellant “went away.”2 To resolve any misunderstandings,

trial counsel requested that the court respond to the jury’s question by

stating that there was no evidence of prior convictions. The court promptly

complied with this request. There is no evidence of record indicating that

any juror conducted independent research, and Appellant’s assertions to that
____________________________________________


2 Appellant’s brief fails to develop his argument that trial counsel was
ineffective for failing to request a jury interrogatory at this juncture. (See
Appellant’s Brief at 16-17). Accordingly, this argument is waived. See In
re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal denied,
620 Pa. 724, 69 A.3d 603 (2013) (reiterating: “This Court will not consider
the merits of an argument which fails to cite relevant case or statutory
authority”).



                                           -9-
J-S31021-21


effect are pure speculation.

      Based on these facts, the PCRA court determined:

         Trial counsel’s decision to have [the trial court] instruct the
         jury that there was no evidence of [Appellant]’s previous
         convictions presented at trial was reasonably designed to
         effectuate [Appellant]’s interests. Furthermore, a mistrial
         would not have been successful. At most, the jurors’
         question concerned a singular reference made in passing
         at trial. The Commonwealth did not intentionally elicit the
         testimony in question.        Moreover, the reference to
         [Appellant]’s past criminal behavior was brief.

(PCRA Court Opinion at 9).     We agree with the PCRA court that Appellant

cannot succeed on his ineffectiveness claim. See Conway, supra; Boyd,

supra. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2021




                                     - 10 -